NO. 07-02-0112-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

FEBRUARY 24, 2005

______________________________


JOHN J. HINDERA, APPELLANT

V.

NELSON DOMETRIUS, APPELLEE


_________________________________

FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 99-507,408; HONORABLE SAM MEDINA, JUDGE

_______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J. (1)
MEMORANDUM OPINION
	Pending before this Court is the second motion to dismiss of appellee Nelson
Dometrius by which he requests dismissal citing appellant John J. Hindera's lack of due
diligence in pursuing this appeal.  By order dated January 20, 2005, we reinstated the
appeal and notified Hindera that failure to take any action within 10 days would result in
dismissal for want of prosecution.  Hindera did not respond.  We grant Dometrius's motion
and dismiss the appeal.
	Accordingly, this appeal is dismissed for want of prosecution.  Tex. R. App. P.
42.3(b).
						Don H. Reavis
						    Justice
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.


ata/>
  
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
  
  
   
   
   
   
   
   
   
   
   
   
   
  







NO. 07-10-0173-CR
 
IN
THE COURT OF APPEALS
 
FOR THE SEVENTH
DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 

DECEMBER
14, 2010
 

 
ASHLEY A. GROOM, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE COUNTY
COURT AT LAW NO. TWO OF LUBBOCK COUNTY;
 
NO. 2007-448335; HONORABLE DRUE FARMER, JUDGE

 

 
Before CAMPBELL, HANCOCK and
PIRTLE, JJ.
 
ON MOTION TO DISMISS
Appellant, Ashley A. Groom,
filed Notice of Appeal to appeal a judgment of conviction for the offense of reckless
driving and sentence of 30 days incarceration in the Lubbock County Jail
entered against her in cause number 2007-448335 in County Court at Law, No. Two, of Lubbock County, Texas.  However, appellant has now filed a motion to
dismiss her appeal.
Because
the motion meets the requirements of Texas Rule of Appellate Procedure 42.2(a)
and this Court has not delivered its decision prior to receiving it, the motion
is hereby granted and the appeal is dismissed. 
Having dismissed the appeal at appellant=s
request, no motion for rehearing will be entertained and our mandate will
issue.
 
Mackey K. Hancock
Justice
 
 
 
Do not publish.